

	

		II

		109th CONGRESS

		1st Session

		S. 1008

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to add meningococcal vaccines to the list of taxable vaccines for purposes of

		  the Vaccine Injury Compensation Trust Fund.

	

	

		1.Addition of meningococcal

			 vaccines to list of taxable vaccines

			(a)In

			 generalSection 4132(a)(1) of

			 the Internal Revenue Code of 1986 (defining taxable vaccine) is amended by

			 adding at the end the following new subparagraph:

				

					(O)Any meningococcal

				vaccine.

					.

			(b)Effective

			 date

				(1)Sales,

			 etcThe amendment made by

			 this section shall apply to sales and uses on or after the first day of the

			 first month which begins more than 4 weeks after the date of the enactment of

			 this Act.

				(2)DeliveriesFor purposes of paragraph (1) and section

			 4131 of the Internal Revenue Code of 1986, in the case of sales on or before

			 the effective date described in such paragraph for which delivery is made after

			 such date, the delivery date shall be considered the sale date.

				

